Stolz, Judge.
On October 9,1974, the plaintiff obtained a judgment against the defendant in the Civil Court of Fulton County. The judgment was for a sum less than that to which the plaintiff felt entitled. On October 21, 1974, the plaintiff made a "motion to vacate judgment,” in which it was sought to increase the amount of the judgment. This "motion to vacate judgment” was overruled and denied on November 19, 1974. On December 19, 1974, the plaintiff filed a notice of appeal to this court. Held:
The appeal must be dismissed as the notice of appeal was not filed within the 30-day period following the judgment of the trial court. The motion to vacate judgment filed within such period did not act as a supersedeas to toll the 30-day period during its pendency, for it is not within those exceptions stated in Code Ann. § 6-803 which automatically extend the filing date of the notice of appeal. This case is controlled by the decisions of the Supreme Court in Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313) and this court in Bernath Barrel &c. Co. v. Ostrum Boiler Service, Inc., 131 Ga. App. 140, 144 (2) (205 SE2d 459).

Appeal dismissed.


Deen, P. J., and Evans, J., concur.

Argued April 9, 1975
Decided April 30, 1975.
McHaney & Lynn, Robert L. McHaney, Jr., for appellant.
Amato, Youngelson & Freedman, Michael Amato, Steve F. Freedman, for appellee.